Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 23, 2019

                                       No. 04-19-00531-CV

                          IN THE INTEREST OF D.N.C., A CHILD,


                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI00380
                        Honorable Solomon Casseb III, Judge Presiding


                                          ORDER
        On January 8, 2019, Appellant filed an original petition in a suit affecting the parent-child
relationship. On August 5, 2019, Appellant filed a notice of appeal “challenging the 131st
District Court’s Granting of Respondent’s Special Appearance.”
       Ordinarily, a person may appeal the grant of a special appearance, but not “in a suit
brought under the Family Code.” TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(7); accord In
re Marriage of Loya, 290 S.W.3d 920, 921 (Tex. App.—Houston [14th Dist.] 2009, no pet.).
       We ORDER Appellant to show cause within TEN DAYS of the date of this order why
this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). If
Appellant does not timely file written proof as ordered, this appeal will be dismissed. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2019.



                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court